 RICHLAND CO. &r ASSOC.IIIRichland Co. & Assoc., Division of McDonald Con-struction, Inc. and United Union of Roofers,Waterproofers and Allied Workers, AFL-CIO,Local Union No. 134. Cases 8-CA-13832 and8-RC- 12044May 20, 1981DECISION AND ORDEROn February 11, 1981, Administrative LawJudge Claude R. Wolfe issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief and theGeneral Counsel and the Charging Party filedbriefs in opposition to the Respondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Richland Co. &Assoc., Division of McDonald Construction, Inc.,Defiance, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thisconsolidated proceeding was heard before me in Defi-ance, Ohio, on December 15, 1980.The petition in Case 8-RC-12044 was filed on January23' by the Charging Party. Pursuant to a hearing there-on, the Regional Director for Region 8 of the Boardissued, on February 15, a Decision and Direction ofElection in a unit of "All employees performing compo-sition roofing employed by the Employer out of its Defi-ance, Ohio, facility, excluding all office clerical employ-ees and professional employees, guards and supervisorsas defined in the Act, and employees working in othercrafts," directing an election in that unit to be held onApril 11, and naming the eligible voters as Walter S.Hockenberry, Dennis Ripke, Danny Ball, Kenneth ler,Carl Healy, and Kyle Reynolds, with Ronald Bennettpermitted to vote subject to challenge. The Union lostthe election by a vote of zero to four, with two chal-lenged ballots. Thereafter, on April 18, the Union filedtimely objections to conduct affecting the results of theelection. The Regional Director, on June 20, directed ahearing thereon.I All dates are in 1980 unless indicated otherwise.256 NLRB No. 26Charges were filed in Case 8-CA-13832 on May 12and June 25, and the complaint issued on June 25. Thecomplaint alleges violations of Section 8(a)(1) of the Na-tional Labor Relations Act, as amended, and prays for aremedial bargaining order.Inasmuch as acts alleged in the election objections arealso alleged in the complaint as unfair labor practices,the two cases were consolidated for hearing.Upon the entire record, my observations of the wit-nesses' demeanor as they testified before me, and withdue regard for the able arguments of the parties, I makethe following:FINDINGS AND CONCLUSIONSI. RESPONDENT'S BUSINESSThe complaint alleges, Respondent admits, and I findthat Respondent, Richland Co. & Assoc., Division ofMcDonald Construction, Inc., is now, and has been at alltimes material herein, an Ohio corporation with its of-fices and place of business located in Defiance, Ohio,where it is engaged in the roofing construction businessand sheet metal fabrication for commercial buildings.Annually, in the course and conduct of its business oper-ations, Respondent receives goods valued in excess of$50,000 directly from points located outside the State ofOhio, and is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe parties stipulated and I find that Dan Ball, RonaldBennett, Carl Healy, Walter Hockenberry, Kenneth Iler,Kyle Reynolds, and Dennis Ripke were members of thebargaining unit at all times referred to in the complaint.It was further stipulated that Hockenberry, Healy, ller,Ripke, and Bennett executed valid authorization cardsfor the Union on October 8, 1979, and that the Unionhad a card majority in the unit on that date. The bar-gaining unit remained stable at all times material to thisDecision, and I find that this card majority continued.After these employees signed the union authorizationcards, the Union, by letter of October 10, 1979, whichRespondent received via certified mail,2notified Re-spondent that it had been authorized by them to secure acollective-bargaining agreement, and requested an earlymeeting.Kevin McDonald, chief officer and manager of Re-spondent, concedes that he has an intense dislike forunions,3had long ago decided he would close Richland2 Respondenl concedes its receipt in October 197, and I conclude thatit was received within 2 or 3 days.a He attributes this posture to hatred of unions passed on to him by hisuncle, who he believes was killed by union problemsRCKLAND CO. & ASSC. III 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDif a union got in, and would do anything to keep a unionout. After the cards were signed and he became aware ofthe union activity, McDonald asked Ronald Bennett, inOctober 1979, why he had called the Union.4From acomposite of the credible testimony of Ripke, Ball, andReynolds, I find that McDonald told employees on De-cember 14, 1979,5while he and they were sitting in theshop drinking beer in the midst of a 4-hour after-worksession, that he could not afford a union and would closethe Company if the Union came in. I do not creditMcDonald's unconvincing semidenial that although hedid not say this he could have "inferred" it, and that ifhe said anything it was that being a union contractorwould force him out of business.6The employee wit-nesses were more impressive, and their version is consist-ent with McDonald's admission that he had long ago de-cided to close down if a union came in and would doanything to keep one out. That all were drinking beerdoes not give me any reason to discount the impact ofthe statement. Ripke, Ball, and Reynolds rememberedMcDonald's threat, and there is no convincing evidencethat any one of those present was intoxicated. Reynolds'testimony that McDonald also said employees wouldhave to pay their own insurance premiums during winterlayoffs if a union came in, and that Respondent hadalways paid such premiums, is uncontroverted and cred-ited. About a week after this meeting, McDonald askedRipke how the Union got started.In mid-February 1980, McDonald told Reynolds thathe (McDonald) could not be a nice guy anymore, themen had started all this trouble for him, and he wasgoing to have to send them bills for insurance premiumswhile they were laid off. The only trouble that Mc-Donald was having in mid-February, so far as the recordshows, was the employees' union activity, the pendingpetition in Case 8-RC-12044 which had been filed onJanuary 23, and the hearing held thereon on February 6.The employees had never before been billed for insur-ance premiums whether on layoff or working.Within 3 weeks of the Regional Director's decision ofFebruary 15, McDonald sent letters to Ripke, Ball, andBennett on March 6 billing them for insurance premiumsduring their layoff period.7Also in March, McDonaldasked Reynolds what the employees thought about thebills. Reynolds advised him that they were angry.Bennett and Ripke met with McDonald at his houseon March 26, at their request, for the purpose of discuss-ing the insurance bills and their annual spring wage in-creases. Ripke credibly testified that McDonald said notto worry about the insurance bills, that they would nothave to pay them if the Union was voted down,8but4 So much is conceded by McDonald, but he was evasive on thematter. He first testified that lie did ot ask Bennett who contacted theUnion, and then, when faced with his sworn affidavit that he had, cameup with his concession, incredibly explaining that ie mrlust have read hisaffidavit too fast before signing it.' Reynolds was the more certain on the date, and I credit him.6 rhis version of McDonald's still amounts to a threat of closure if theUnion came ill, and certainly cannot be construed as a reasonable predic-tion based on objective fact.7 he winter layoff ran from January to March8 Respondent has made no further attempt to collect these premiumsfrom the men, but has itself continued to pay these premiums. Employeeshad paid nothing for insurance coverage prior to the date of the hearingthat they would probably get another bill if the Unionwon. McDonald also stated that he would go out of theroofing business if the Union got in, and was holding offbidding on two jobs until after the election. When themen asked about what raises they could expect for theyear, McDonald told them to come up with a figure.Ripke and Bennett said that they would get back to Mc-Donald individually on the raise. Ripke did not do so,but McDonald called him the Sunday after the meeting,March 30, and told him that Bennett had reached agree-ment with McDonald. McDonald then offered Ripke a75-cent wage increase and maternity coverage. Ripke ac-cepted. The parties stipulated that all of its working em-ployees were given a raise and maternity insurance inMay 1980. Bennett received a wage increase of 80 centsper hour on May 2. Ripke, Reynolds, and Healy re-ceived 75 cents. Both Reynolds and Bennett credibly tes-tified that McDonald told them before the election9thatthey would be getting the raises and maternity benefitsafter the election. Bennett had asked for maternity insur-ance before the union activity started, and Reynolds hadasked for it when he was hired on October 16, 1979. Nei-ther had been promised it before the preelection notifica-tion.McDonald's explanation that he found it necessary tocharge laid-off employees for insurance premiums due toincreased costs occasioned by the addition of coveragefor spouses and children is unconvincing, and I do notcredit his testimony that the billing of Ripke for January1980, a month when Ripke worked the number of hoursRespondent claims is necessary to qualify for employercoverage, was a mistake on McDonald's part. The timingof the billing, combined with his February statement toReynolds and his conditioning of payment on the out-come of the election, makes it rather obvious that hisintent was to coerce employees into abandoning theUnion.With respect to wage increases, Respondent's recordsshow that Ball, hired on September 20, 1976, received20-, 25-, and 30-cent raises in April, June, and August1977, respectively. Bennett, hired on September 28, 1977,received 1977 raises in September, October, and Novem-ber of 50, 50, and 25 cents, respectively.In 1978, Bennett received two 50-cent raises in Marchand June. Ripke, hired on March 28, 1978, received two25-cent raises in June, 50 cents in July, and 25 cents inSeptember. Hockenberry, hired on May 30, 1978, re-ceived a 50-cent raise and a 75-cent raise in June and atthe end of 1978. Ripke and Hockenberry both were earn-ing $5.75 per hour. Bennett was earning $6.25.In 1979, Ripke received raises of 25 cents in March, 60cents in June, and 40 cents in August, ending the year at$7. Bennett got 75 cents in March and $1.20 in June,ending at $8.20. Hookenberry got 25 cents in March, 60cents in June, and 40 cents in August, ending at $7. Iler,hired on May 7, 1979, received 60 cents in June, 40 centsin August, and 50 cents in October, ending at $6.50. Ball,rehired the week ending October 19, 1979, received 50cents in November and 50 cents in December ending at' KRecylolds places this irotice in late March or early April. and it isplait from Bennelit testimrnony that he was so told after March 26 RICHLAND CO. & ASSOC.113$7. The common dates of raises in 1979 were March 9,'°when Bennett got 75 cents and Hockenberry 25 cents;and August 10, when Ripke, Iler, and Hockenberry re-ceived 40 cents.In addition to the May 2, 1980, raises related above,Reynolds received three 50-cent raises on February 1, 8,and 22, 1980. An annual summarization shows, withoutconsidering seniority factors, that total annual increasesper man ranged from 75 cents to $1.25 in 1977, $1 to$1.25 in 1978, $1 to $1.95 in 1979, and 75 cents to $2.25in 1980.The records show no predictable pattern of regularafter-winter-layoff increases for all employees. I am per-suaded that the raises were individually negotiated, andwere not regularly scheduled. This conclusion is some-what supported by the experience of Bennett and Ripkeon March 26, 1980, which they did not seem to believewas unusual. There does appear to have been somerough equalization of raises to reach approximately simi-lar wages, with the exception of Bennett who alwaysearned more than the others, but absent further explana-tion this can be no more than a speculative conclusion. Iam persuaded that the General Counsel has not shownthat the promise or grant of wage increases was unusualor that the amounts given were unusual, but has devel-oped sufficient evidence, in the absence of evidence tothe contrary, to warrant an inference that the delay fromthe promise in March to the actual grant in May" wasdeliberately designed to impress upon the voters thesource from whence their benefits came. Respondent hasnot explained this delay, and I adopt the inference as myfinding.The maternity benefit is another matter. Both thepromise and the actual grant were, in my view, calculat-ed to induce and dissuade employees from union activi-ties. Employees had sought the benefit previously with-out response. Only when the possibility of union repre-sentation loomed before him did McDonald, the self-pro-fessed union hater who would do anything to defeat aunion, promise maternity benefits, and he did this at thevery same time that he contends the costs of existing in-surance had become so high as to require him to bill em-ployees for the premiums. I find that he promised andgranted maternity coverage as a device to entice his em-ployees away from the Union.In April, after the election, McDonald told Ripke thathe had received a letter from the Union naming Ripke,Ball, and Iler as employees willing to testify for theBoard, and called him a "backstabber" for that reason.The Union's objections to the election, served on Re-spondent on April 16, set forth that Iler, Ripke, and Ballwould testify in support thereof, and it logically followsthat this is the conduct to which McDonald had refer-ence.Thereafter, McDonald interrogated Reynolds on May14 when he asked how the Union obtained majority sup-port, and billed Ripke for insurance during a layoff inAugust. Ripke did not pay.'o All exact date references are to week ending dates." Actually the last week in April because May 2 was a payroll endingdate.B. ConclusionsMcDonald's statements to employees on December 14,1979, that he would close the Company if the Unioncame in, repeated on March 26, 1980, are clear violationsof Section 8(a)(l) of the Act, as is the companion state-ment on March 26 that Respondent was delaying biddingfor new work until after the election, a transparent warn-ing that McDonald was already in the process of imple-menting his threat to close if the Union won, as well asan effort to coerce its employees into voting against theUnion. Respondent's argument that such statements didnot violate the Act because McDonald had made the de-cision to close if a union came in before union organizingcommenced and was therefore simply informing employ-ees of a previous management decision is without merit.McDonald did hate unions and had previously resolvedto close if a union came in, but all this does is establishunlawful motivation, ab inirio, for his various statementsmade and acts committed as a result of the employees'venture into union activity, and certainly does not rise tothe stature of a defense or excuse, nor does it give himlicense to utter threats that have consistently been heldunlawful by the Board.Similarly, McDonald's telling employees on December14, 1979, that Respondent would discontinue paying em-ployee insurance premiums if the Union was voted in,and telling them on March 26, 1980, that they would nothave to pay the premiums if the Union was voted downbut would probably be billed if the Union won, bothconstitute violations of Section 8(a)(1) of the Act. Thereis no showing that the Union would require the discon-tinuance of employer-paid premiums, and McDonald'sstatements were open threats to deprive employees of abenefit previously enjoyed if they defied his wishes andselected a union to represent them.It is further found that McDonald's statement to Reyn-olds in mid-February 1980 with respect to billing laid-offemployees for insurance was a threat of loss of benefitsbecause of union activities which could not help buthave a coercive and restraining effect on Reynolds' exer-cise of his Section 7 rights, and therefore violated Sec-tion 8(a)(1) of the Act. The actual March 1980 billing ofemployees, which I have found was designed to coerceemployees into abandoning the Union, also violated Sec-tion 8(a)(1) of the Act.McDonald's promise of maternity insurance on orabout March 30, and again before the election, to takeeffect after the election, was, I am persuaded, an attemptto induce employees to refrain from union activity andviolative of Section 8(a)(1) of the Act. The subsequentgrant of this benefit in May 1980 flowing from an unlaw-fully conceived promise amounted to payment for serv-ices rendered, i.e., voting against the Union, and an in-ducement to cease further union activity, and therebyviolated Secion 8(a)(l) of the Act.I have found that the delay of the wage increase fromthe promise in March to the grant in May was an artificeemployed to impress upon the employees, on the eve ofthe upcoming Board-conducted election, the source fromwhich their benefits flowed. Accordingly, I find the de-liberate delay between the promise and the grant part ofRICHLAND CO. & ASSOC. 113., 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "anything" McDonald would do to defeat a union-violative of Section 8(a)(l) of the Act.Although I agree with the Charging Party thatMcDonald's applying the term "backstabber" to Ripkebecause he was proffered by the Union as a witness tosupport its election objection amounts to vilification ofRipke because of his union activity, and would normallybe found a violation of the Act,'2it was neither allegedin the complaint nor sufficiently litigated to warrant sucha finding in this case. The General Counsel does notargue it should be found a violation, and, in the circum-stances, I do not find it to be a violation of the Act. Ihave considered it in assessing the degree and durationof Respondent's hostility to employee union activity.IV. THE OBJECTIONS TO THE ELECTIONThe objections before me for hearing are summarizedin the Regional Director's Supplemental Decision andOrder Directing Hearing as follows:Objections Nos. I through 4In these four numbered objections, the Petitioneralleges that the Employer, during the criticalperiod, threatened plant closure and loss of jobs ifthe Petitioner were selected as the employees' col-lective bargaining representative; promised, duringindividual bargaining with employees, wage andbenefit increases if they abandoned the Petitioner,and granted said increases; threatened employeesthat increases in wages and benefits would be effec-tive after the election only if Petitioner were not se-lected as their collective bargaining representative;and [reduced] benefits pending the outcome of theelection.Respondent's March 26 threat to close the business, itsFebruary threat of loss of benefits made to Reynolds, itspromise of maternity benefits on or about March 30 andon another date prior to the election, its March 26 state-ments conditioning employee freedom from insurancepremium payments on the Union's losing the April 11election, and its delay of the wage increase promised inMarch until after the election have been found herein tobe violations of the Act. They are also found to be ob-jectionable conduct'3of the type alleged by the Unionfully warranting setting aside the election, and I shallrecommend that the Union's objections be sustained andthat the election be set aside.V. THE REMEDYIn addition to the usual cease-and-desist order andnotice posting, I shall recommend that Respondent beordered to recognize and bargain with the Union as theexclusive collective-bargaining agent of the employees inthe unit found appropriate herein. I am persuaded thatthe violations of Section 8(a)(1) in this case, in a verysmall bargaining unit, are sufficiently extensive and ofsufficient gravity, including threats to close the Company12 Henriksen. Inc.., d/b/a Gibson Discount Center, 191 NLRB 622(1971).13 Dal-Tex Optical Company, Inc., 137 NLRB 1782, 1786 (1962).of a type which the Board has held is proscribed con-duct of the most egregious sort,'4that the impact of Re-spondent's coercive conduct can reasonably be expectedto make a fair election unlikely and, therefore, the em-ployees' signed authorization cards are a more reliableindication of their desire for representation. Inasmuchas the Union's request for bargaining predates the begin-ning of the 6-month period of limitations set forth in Sec-tion 10(b) of the Act, I shall recommend that the begin-ning of Respondent's bargaining obligation be establishedas November 13, 1979, the date 6 months prior to theservice of the charge, noting that the first act in Re-spondent's campaign to unlawfully coerce its employeesinto abandoning union activities took place in October1979 with McDonald's questioning of Bennett, whichmay not now be found to be an unfair labor practice be-cause of the limitation period but may be considered asevidence shedding light on Respondent's conduct withinthe period. In short, for purposes of this decision, I haveviewed Respondent's unlawful campaign as commencingon November 13, 1979.I shall also recommend that a broad cease-and-desistorder issue requiring Respondent to cease and desistfrom violating the Act "in any other manner" in view ofthe egregious nature of its conduct which demonstrates adeliberate disregard for its employees' fundamental statu-tory rights. 16Upon the foregoing findings of fact and conclusionsbased thereon, and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees constitutes a unit appro-priate for collective bargaining:All employees performing composition roofing em-ployed by Respondent out of its Defiance, Ohio, fa-cility, excluding all office clerical employees andprofessional employees, guards and supervisors asdefined in the Act, and employees working in othercrafts.4. At all times since October 8, 1979, and continuingto date, the Union has been the designated representativeof all the employees within said appropriate unit for pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By threatening its employees with company closureif the Union becomes their collective-bargaining repre-sentative, Respondent violated Section 8(a)(l) of the Act.6. By delaying bidding on new work until after theelection in Case 8-RC-12044 in order to coerce its em-ployees into voting against the Union in said election,Respondent violated Section 8(a)(l) of the Act.,4 General Sencils. Inc., 195 NLRB 1109, 1110 (1972).s N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).16 tlickmotn Foods. Inc., 242 NLRB 1357 (1979). RICHLAND CO. ASSOC,1157. By threatening to discontinue paying employee in-surance premiums if the Union came in, and by promis-ing to continue such payment if the Union was votedout, Respondent violated Section 8(a)(1) of the Act.8. By threatening employees with billing for insurancepremiums while they were in layoff status, and by there-after billing laid-off employees for said premiums, in aneffort to coerce employees into abandoning union activi-ties, Respondent violated Section 8(a)(1) of the Act.9. By promising and granting employees maternity in-surance in order to induce them to forswear union activi-ties, Respondent violated Secion 8(a)(1) of the Act.10. By delaying promised wage increases until afterthe scheduled representation election in Case 8-RC-12044 as a device to coerce employees to refrain fromsupporting the Union, Respondent violated Section8(a)(1) of the Act.I 11. Respondent engaged in objectionable conduct re-quiring that the election conducted on April 11, 1980, inCase 8-RC-12044 be set aside.12. The violations of the Act found herein interferedwith the election process, had a tendency to underminethe Union's strength, prevented the holding of a fairelection, and warrant the issuance of a collective-bar-gaining order.13. The unfair labor practices set forth above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.14. Respondent did not engage in any other unfairlabor practices alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER ' 7The Respondent, Richland Co. & Assoc., Division ofMcDonald Construction, Inc., Defiance, Ohio, its agents,officers, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with company closure ifthe Union becomes their collective-bargaining repre-sentative.(b) Delaying bidding on new work or telling employ-ees such bidding is being delayed in order to coercethem in the exercise of their Section 7 rights.(c) Threatening to discontinue paying employee insur-ance premiums if the Union is voted in, or promising tocontinue such payments if the Union is voted out.(d) Threatening to bill or billing employees for insur-ance premiums while they are in layoff status in order tocoerce them into abandoning their union activities.(e) Promising or granting employee benefits in orderto induce them to forswear union activities.(f) Delaying promised wage increases in order tocoerce employees to refrain from supporting the Union.1t In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Recognize and bargain with the Union as the desig-nated representative of all employees in the appropriatebargaining unit and, if an understanding is reached,embody such understanding in a written, signed agree-ment.(b) Post at its Defiance, Ohio, offices and facilitiescopies of the attached notice marked "Appendix."'sCopies of said notice, on forms provided by the RegionalDirector for Region 8, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by other material.(c) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the petition in Case 8-RC-12044 be, and it hereby is, dismissed.18 In the event this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees with com-pany closure or loss of jobs by telling them that wewill close our business if they select a union to rep-resent them.WE WILL NOT delay bidding on new work inorder to coerce our employees in the exercise oftheir Section 7 rights.WE WILL NOT threaten to discontinue paying em-ployee insurance premiums if the Union comes in,nor will we promise to continue such payments ifthe Union is voted out.WE WILL NOT threaten to bill or bill employeesfor insurance premiums while they are in layoffstatus in order to coerce them to abandon union ac-tivities.WE WILL NOT promise or grant benefits to ouremployees in order to induce them to refrain fromunion activities.WE WILL NOT delay promised wage increases inorder to coerce our employees to refrain from sup-porting the Union.RICHLAND CO. & ASSOC. 115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.WE WIL.L immediately recognize and bargain ingood faith with United Union of Roofers, Water-proofers and Allied Workers, AFL-CIO, LocalUnion No. 134, as the designated collective-bargain-ing representative of our employees in the bargain-ing unit described below. Such recognition and bar-gaining shall be retroactive to November 13, 1979.If we reach an understanding, WE WIll. reduce suchagreement to writing and WE WILL sign and honorit. The bargaining unit is:All employees performing composition roofingemployed by us out of our Defiance, Ohio, facili-ty, excluding all office clerical employees andprofessional employees, guards and supervisors asdefined in the Act, and employees working inother crafts.RICHLAND CO. & Assoc., DIVISION OF MC-DONALD CONSTRUCTION, INC.